IN THE SUPREME COURT OF THE STATE OF DELAWARE

      PAUL BRUNHAMMER,                        §
                                              §   No. 524, 2017
           Defendant Below,                   §
           Appellant,                         §
                                              §
            v.                                §   Court Below—Superior Court
                                              §   of the State of Delaware
      STATE OF DELAWARE,                      §
                                              §   Cr. ID 1006015080 (N)
           Plaintiff Below,                   §
           Appellee.                          §

                               Submitted: December 26, 2017
                               Decided:   January 16, 2018

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                           ORDER

          This 16th day of January 2018, it appears to the Court that:

          (1)    On December 7, 2017, the Court received the appellant’s notice of

appeal from a Superior Court order docketed on October 11, 2017, which denied his

motion for postconviction relief. Under Supreme Court Rule 6(a)(iv), a timely

notice of appeal should have been filed on or before November 13, 2017.1

          (2)    The Senior Court Clerk issued a notice directing the appellant to show

cause why the appeal should not be dismissed as untimely.2 The appellant filed a

response to the notice to show cause on December 26, 2017. The appellant’s


1
    The Court was closed on November 10, 2017 in observance of Veteran’s Day.
2
    Del. Supr. Ct. R. 29(b).
response states that he has cases pending in both Delaware and New Jersey. He

asserts that he is autistic and is easily confused, which caused him to mix up

Delaware’s 30-day appeal period with New Jersey’s 45-day appeal period. The

appellant requests that we consider his untimely appeal.

        (3)    Time, however, is a jurisdictional requirement.3 A notice of appeal

must be received by the Office of the Clerk of this Court within the applicable time

period to be effective.4 An appellant’s pro se status does not excuse a failure to

comply strictly with the jurisdictional requirements of Supreme Court Rule 6.5 Even

if we accept that the appellant’s cognitive limitations caused him to believe that he

had 45 days to file his notice of appeal, his notice of appeal was not filed within 45

days of docketing. Because the appellant’s untimely filing in this case is not

attributable to court personnel, the appeal must be dismissed for lack of jurisdiction.

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that the within appeal is DISMISSED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                    Justice




3
  Carr v. State, 554 A.2d 778, 779 (Del.), cert. denied, 493 U.S. 829 (1989).
4
  Del. Supr. Ct. R. 10(a).
5
  Smith v. State, 47 A.3d 481, 486-87 (Del. 2012).
                                                 2